DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 3, 6-7, 10-11, 13, 15-16, 27-28, 31, 35 and 38-39 are pending in the application.  Claims 2, 4-5, 8-9, 12, 14, 17-26, 29-30, 32-34, 36-37 and 40 have been cancelled.  

Withdrawn Rejections
The 35 U.S.C. §103 rejections of claims 1, 3, 6-7, 10-11, 13, 15-16, 27-28, 31, 35 and 38-39 based on Xu et al. (US Patent No. 6,391,436 B1), made of record in the office action mailed 3/9/2021, have been withdrawn.

		

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28 and 35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2003/0219578 A1).

Regarding claim 28, Jones et al. (“Jones”) teaches moulding material that may comprise a core layer comprising a core resin material and a filler material, and a reinforcement layer provided on at least one surface of said core layer, said reinforcement layer comprising a fibrous reinforcement material and a reinforcement resin material ([0015]-[0018], [0027] and [0088]).  Jones teaches that a conduit is formed by the reinforcement material which is dry or partially impregnated with the resin material ([0020] and [0088]).  Jones further teaches that the resin can completely impregnate the reinforcement layer during processing of the moulding material ([0020], [0030]-[0031] and [0054]).  Jones teaches that, in an embodiment of the invention, the resin materials may comprise thermoplastic resins and/or thermoset resins ([0039] and [0042]).  Jones also teaches that the fibrous material may comprise glass fibers and/or carbon fibers and/or aramid fibers and/or polyethylene fibers and/or natural fibers and/or modified natural fibers, and that the fibrous material may comprise woven and/or non-woven fibers ([0043]; also see [0037] and [0021]).  Thus, the examiner notes that the reinforcement layers on each side of the core layer would meet the claimed limitations regarding a woven cloth or fabric that is positioned atop a nonwoven fiber mat.

In addition, or in the alternative, the examiner notes that Jones further teaches optional incorporation of a surfacing layer and/or a supporting layer that may be partially impregnated, and which would be adjacent to at least one of the reinforcement layers, thus meeting the claimed limitation regarding a woven cloth or fabric that is positioned atop a nonwoven fiber mat (see [0036]-[0037], [0041], [0043] and [0092]-[0093]; also claims 9-10 and 13-19).  


Regarding claim 35, Jones teaches that, in a preferred embodiment a tackifier or binder may be provided between one or more layers of the moulding material ([0040]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2003/0219578 A1), as applied to claim 28 above, in view of Ikeda (JP 2011-006578 A, see previously attached machine translation). 

Regarding claim 31, Jones remains as applied above to claim 28.

Jones does not appear to explicitly disclose wherein between 40% and 80% of the fibers of the nonwoven fiber mat or the woven cloth or fabric remain substantially free of the polymer resin.

However, Ikeda teaches fiber resin composite sheets that are capable of maintaining the impregnating ability of resin while maintaining folding endurance, which are useful as intermediate materials in molding FRP molded products (see Abstract and [0045]).  The composite sheets are formed by laminating a resin sheet B composed of a thermoplastic resin b on one or both whole surfaces of a woven or non-woven continuous fiber body A, and a part of b is impregnated into the continuous fiber body A (see Abstract).  In the composite sheets, the impregnation depth of the thermoplastic resin b is 5% or more for each surface and 5 to 30% as the total value for both surfaces (see claim 1 and Abstract).  Ikeda also teaches that two or more of the composite sheets may be laminated (see claims 4-5 and [0045]-[0047]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the woven and nonwoven sheets of Jones with thermoplastic resin impregnation depths of 5% or more for each surface and 5 to 30% as the total value for both surfaces in order to obtain flexible prepregs comprising two or more laminated sheets, wherein the prepregs have the ability to undergo folding or winding during manufacture and also have excellent impregnating ability at the time of molding, as taught by Ikeda (see Abstract, [0012] and [0046]).



Claims 1, 6, 10-11, 15-16 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2003/0219578 A1) in view of van der Woude (US 2010/0203331).

Regarding claims 1, 11, 16 and 38, Jones is applied similarly as above to claims 28 and 35.

Jones does not appear to explicitly disclose that the bundle of fibers of the woven cloth or fabric are sized with a coupling agent that includes a blocked isocyanate coupling compound having a silicon-containing moiety and a blocked isocyanate group, wherein the blocked isocyanate group deblocks to form an active isocyanate group that reacts with the polymer resin. 

However, van der Woude teaches that at least one glass fiber may be coated with a sizing composition comprising a polymerization activator and/or a polymerization activator precursor, wherein the at least one coated glass fiber is at least partially dispersed in a reactively processed polymer such as a polyamide or a polyurethane (see [0034] and [0036]).  Van der Woude teaches that a silane comprising a blocked isocyanate functionality can serve as a polymerization activator or polymerization activator precursor and a coupling agent (see [0022] and [0078]).  Van der Woude further teaches that de-blocking of isocyanates can be controlled by several factors including temperature (see [0074]).  Thus, van der Woude appears to teach blocked isocyanates that would be capable of de-blocking to form an active isocyanate group as claimed.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the glass fibers of Jones with a silane sizing composition that comprises a blocked isocyanate functionality, and which is capable of de-blocking to form an active isocyanate, in order to provide a compound that can serve as both a polymerization activator precursor and a coupling agent in a reinforced polymeric composite comprising glass fibers and thermoplastic resins, as taught by van der Woude (see [0021]-[0022], [0034]-[0036], [0053] and [0074]). 

Regarding claims 6, 15 and 39, van der Woude teaches glass fiber reinforced polyamide composites ([0011]). 

Regarding claim 10, Jones teaches it is believed that when the material of the invention is used alone, laminated with further layers of moulding material of the invention, or laminated with layers of conventional prepreg material, the fibrous layer of the material of the present invention performs in a similar manner to dry layers of reinforcement of conventional systems, in .  
		


Claims 3, 6, 7, 13, 15, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2003/0219578 A1) in view of van der Woude (US PGPUB 2010/0203331), as applied to claim 1 above, further in view of Ikeda (JP 2011-006578 A, see previously attached machine translation). 

Regarding claims 3, 13 and 27, Jones in view of van der Woude remains as applied above to claim 1.

Jones in view of van der Woude does not appear to explicitly disclose wherein between 40% and 80% of the fibers of the nonwoven fiber mat or the woven cloth or fabric remain substantially free of the polymer resin.

However, Ikeda teaches fiber resin composite sheets that are capable of maintaining the impregnating ability of resin while maintaining folding endurance, which are useful as intermediate materials in molding FRP molded products (see Abstract and [0045]).  The composite sheets are formed by laminating a resin sheet B composed of a thermoplastic resin b on one or both whole surfaces of a woven or non-woven continuous fiber body A, and a part of the thermoplastic resin b is impregnated into the continuous fiber body A (see Abstract).  In the composite sheets, the impregnation depth of the thermoplastic resin b is 5% or more for each 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the woven and nonwoven sheets of Jones in view of van der Woude with thermoplastic resin impregnation depths of 5% or more for each surface and 5 to 30% as the total value for both surfaces in order to obtain flexible prepregs comprising two or more laminated sheets, wherein the prepregs have the ability to undergo folding or winding during manufacture and also have excellent impregnating ability at the time of molding, as taught by Ikeda (see Abstract, [0012] and [0046]).

Regarding claims 6, 15 and 39, in the event that Jones in view of van der Woude is found not teach the claimed limitations, Ikeda teaches that examples of the resin b include polyethylene, polypropylene, polystyrene, polyvinyl chloride, polymethylmethacrylate, nylon 6, Nylon 66 (polyamides), polyethylene terephthalate, polyimides, etc. (see [0020]).

Regarding claim 7, Ikeda teaches a plain or satin weave ([0024]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3, 6-7, 10-11, 13, 15-16, 27-28, 31, 35 and 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent No. 6,139,942. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789